DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-17-21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napadow US 2012/0035680.
	Regarding claim1, Napadow teaches an apparatus (system 400, Fig.4, para. [0040]) comprising:
An electrode configured to be electrically coupled to an afferent nerve fiber of a vagus nerve of a subject (electrode 204, Fig.4, para. [0040)):

Thereby stimulating the afferent nerve fiber (para. [0041], [0009));
At least one processor (controller 214 having a processor which performs logical steps, Fig.4, para. [0041], [0047]) configured to determine a pulmonary characteristic of the subject (detecting pulmonary activity over time, para. [0065]); and deliver the stimulation signal to the stimulation circuit to effectuate electrical stimulation of the subject based on the pulmonary characteristic of the subject (para. [(0067], [0065]- [0067).

Regarding claim 2, Napadow teaches the apparatus of claim 1 wherein the pulmonary characteristic includes at least one of inspiration and expiration (para. [(0054]) and wherein delivering the stimulation signal includes timing a delivery of stimulations to the subject at a beginning of expiration and extending through a portion of expiration (during expiration, para. [0054]; stimulate from beginning of expiration, para. [0055)).

Regarding claim 4, Napadow teaches the apparatus of claim 1 wherein the processor is configured to utilize an adaptive window to determine a timing of the pulmonary characteristic (para. [0066)).

Regarding claim 5, Napadow teaches the apparatus of claim 1 further comprising a detector configured to monitor pulmonary activity of the subject and communicate a 

Regarding claim 6, Napadow teaches the apparatus of claim 5 wherein the detector includes at least one of: a pulse sensor configured to measure blood pressure, a nasal cannula configured to measure respiratory flow or carbon dioxide concentrations, or a respiration belt configured to measure expansion and contraction of a thorax of the subject during respiration (respiratory belt, Fig.4, para. [(0045}).
Regarding claim 8, Napadow teaches the apparatus of claim 1 wherein the electrical stimulation includes at least one of:
A constant-current pulse;
A burst of bi-phasic square wave pulses;
A frequency between 1-100Hz (50Hz, para. [0051]);
Current intensity between 0.25 mA to 20mA; and
A pulse width between 100-1000 microseconds.

Regarding claim 9, Napadow teaches an apparatus (system 400, Fig.4, para. (0040]) comprising:
An electrode adapted to be electrically coupled to an afferent nerve fiber in a cervical branch of the vagus nerve of a subject (electrode 204, Fig.4, para. [0040));
A stimulation circuit connected to the electrode to deliver a signal to the electrode to stimulate the afferent nerve fiber (stimulator 206, Fig.4, para. [0041}), thereby stimulating the afferent nerve fiber (para. [0041], [0009]);


Regarding claim 10, Napadow teaches the apparatus of claim 9, wherein the detection device includes a pulse sensor configured to measure blood pressure to form part of the detection signal or a nasal cannula configured to measure respiratory flow or carbon dioxide concentrations to form part of the detection signal (nasal air flow detector, para. [0044] - [0049]).

Regarding claim 11, Napadow teaches the apparatus of claim 9, wherein the stimulation signal provides a therapeutic function to treat at least one of cardiovascular disease, inflammatory disorders, chronic pain, anxiety disorders, chronic hypoxia or hypercapnia or autonomic system is orders (chronic pain, para. [0026)).
Regarding claim 12, Napadow teaches the apparatus of claim 9 wherein the stimulation signal includes at least one of:
A constant-current pulse;
A burst of bi-phasic square wave pulses;
A frequency between1-100Hz (50 Hz para. {0051);

A pulse width between100-1000microseconds.
Regarding claim13, Napadow teaches the apparatus of claim 9 wherein the apparatus is configured to be implanted within the subject at a
Location of the afferent nerve fiber in the cervical branch of the vagus nerve of the subject (para. [0024)).
Regardingclaim14, Napadow teaches an apparatus comprising:
An electrode adapted to be electrically coupled to a nerve fiber in a spinal cord of a subject (system 400, Fig.4, para. [0040]; nerve fiber
in a spinal cord comprises intended use the device is capable of; para. [0003]: describing CNS nerve, para. [0024]: describing implanted);
a stimulation circuit connected to the electrode to deliver a signal stimulation to stimulate the nerve fiber (stimulator 206, Fig.4, para. [0041));
A detection device adapted to detect pulmonary activity of the subject and convert the detected pulmonary activity in to a corresponding detection signal (pulmonary activity detector 218, Fig.4, para. [0045]; alternatively, nasal air flow detector, para [0049]); and
A controller in communication with each of the stimulation circuit and the detection device to receive the detection signal, delete a trigger, and, based on the trigger, cause the stimulation circuit to deliver the stimulation signal to the subject (controller 214 having a processor which performs logical steps, Fig.4, para. [0047]; para. (0065]- [0067).

Measure blood pressure to form part of the detection signal or a nasal cannula configured to measure respiratory flow or carbon dioxide concentrations to form part of the detection signal (nasal air flow detector, para. [0044], [(0049}).
Regarding claim 16, Napadow teaches the apparatus of claim 14 wherein the stimulation signal provides a therapeutic function to treat at least one of cardiovascular disease, angina, or chronic pain (chronic pain, para. [0026)).
Regarding claim 17, Napadow teaches the apparatus of claim 14 where in the apparatus is configured to be implanted within the subject at
A location selected as at least one of a dorsal nerve fiber of the spinal cord or a dorsal root ganglion of the spinal cord of the subject (para. [0024]; ganglion, para. [0031)).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parnis US 2007/0027496.
Regarding claim1, Parnis teaches an apparatus (Fig.1, para. [0036]) comprising:
an electrode configured to be electrically coupled to an afferent nerve fiber of a vagus nerve of a subject (electrodes 140 (1-n), Fig.1,
Para. [0045));
A stimulation circuit connected to the electrode to deliver a stimulation signal to the electrode, thereby stimulating the afferent nerve fiber

At least one processor (microprocessor, para. [0080]) configured to:
Determine a pulmonary characteristic of the subject (para. [0080]); and
Deliver the stimulation signal to the stimulation circuit to effectuate electrical stimulation of the subject based on the pulmonary
Characteristic of the subject (para. [0080)).
Regarding claim 7, Parnis teaches the apparatus of claim 1 wherein the electrical stimulation is configured to achieve a therapeutic function to treat at least one of hypertension, inflammatory disorders, or gastrointestinal disorders (inflammatory disorder-asthma, para. [0038)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napadow US 2012/0035680.
Regarding claim 3, Napadow teaches the apparatus of claim 2. While Napadow fails to specifically teach wherein the processor is configured to terminate delivery of stimulations to the subject prior to inspiration, Napadow teaches a single burst of 50Hz 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792